RULE 497 DOCUMENT On behalf of Government & Agency Securities Portfolio and Tax-Exempt Portfolio, each a series of Cash Account Trust (the “Funds”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A.The interactive data file included as an exhibit to this filing relates to the form of prospectus filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) under the Securities Act on September 25, 2013; such form of prospectus (accession number 0000088053-13-001060) is incorporated by reference into this Rule 497 Document.
